Order entered Novembe+             ,2012




                                               In The




                                         No. 05-12-01234-CR

                          EX PARTE CARMEN LETICIA CHAVEZ

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. W219-80915-08

                                             ORDER
        The Court has received the clerk’s record containing the documents related to appellant’s

article 11.072 application for writ of habeas corpus. The clerk’s record, however, does not

contain a copy of the trial court’s certification of appellant’s right to appeal the August 9, 2012

order. The certification the Court received was from the original 2009 plea proceedings.

Accordingly, ORDER the Collin County Clerk to file, within FIFTEEN DAYS of the date

of this order, a supplemental record containing the trial court’s certification of appellant’s right

to appeal the August 9, 2012 order.

       We GRANT appellant’s November 5, 2012 request for an extension of time to file the

record. We ORDER court reporter Janet Dugger to file, within FIFTEEN DAYS of the date of

this order, the record of the July 9, 2012 hearing. Because this is an accelerated criminal appeal,

no further extensions will be granted.
       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.

We ORDER the State to file its brief within FORTY-FIVE DAYS of the date of this order. No

extensions will be granted. If any party does not file its brief within the time specified, the

appeal will be submitted without that party’s brief. See TF.x.R. Ape. P. 31.1.

       The appeal will be submitted without argument on January 28, 2013 to a panel

consisting of Justices Moseley, Francis, and Lang.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following:

   ¯   Honorable John Roach, Jr., Presiding Judge, 296th Judicial District Court;

   ¯   Janet Dugger, Official Court Reporter, 296th Judicial District Court;

   ¯   Collin County District Clerk; and

   ¯   Counsel for all parties.




                                                     DAVID L. BRIDGES ¯
                                                     JUSTICE